                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                  AT LEXINGTON

 CLUBSPECIALISTS INTL., LLC,                           CIVIL NO. 5:16–CV–345–KKC
         Plaintiff,

 v.                                                      OPINION AND ORDER

 KEENELAND ASSOCIATION, INC.,
         Defendant,


 and


 KEENELAND HOSPITALITY, LLC,

         Intervenor Defendant.



                                         *** *** ***

      This matter is before the Court on Intervenor Defendant Keeneland Hospitality, LLC’s,

motion for summary judgment on damages. (DE 97). The Court previously ruled that

ClubSpecialists violated the Phase 2 Agreement by making secret payments to Bryan

O’Shields, thereby breaching its duty of good faith and fair dealing and aiding and abetting

O’Shields’ breach of his fiduciary duties to Keeneland. (DE 94 at 20 ⁋ 2 (Counts II, III, and

V)). The Court, however, denied summary judgment to Keeneland as to its first intervening

counterclaim that ClubSpecialists failed to otherwise perform its duties under the Phase 2

Agreement. (DE 94 at 13–14). Here, as a result of the Court’s ruling, Keeneland requests the

Court to award it $353,964.68 in damages, plus post-judgment interest and costs. For the

reasons that follow, the Court denies Keeneland’s motion.

      Under Kentucky law, the proper measure of damages for breach of contract is that “sum

which will put the injured party into the same position he would have been in had the contract

                                              1
been performed.” Hogan v. Long, 922 S.W.2d 368, 371 (Ky. 1995). The proper measure for

damages for aiding and abetting the breach of fiduciary duties is the amount of damages

“caused by the actual breach of those duties.” Baptist Physicians Lexington, Inc. v. New

Lexington Clinic, P.S.C., 436 S.W.3d 189, 201 (Ky. 2013). The parties do not dispute that

these measures of damages should apply in this case. (DE 97-1 at 3; DE 98 at 4).

   Keeneland Hospitality paid ClubSpecialists $353,964.68 following ClubSpecialists first

secret payment to Brian O’Shields in December 2015. (DE 78 at 1 ⁋ 1 (Keeneland Hospitality

is the wholly-owned subsidiary of Keeneland Association, Inc.); DE 94 at 3; DE 97-6; DE 97-

7; DE 97-8). ClubSpecialists does not dispute this amount. (DE 98). Rather, ClubSpecialists

correctly notes that it is entitled to a setoff from this amount determined by the fair market

value of the services ClubSpecialists provided to Keeneland during the relevant period. (DE

98 at 4; see also Ford Contracting, Inc. v. Kentucky Transp. Cab., 429 S.W.3d 397, 407 (Ky.

Ct. App. 2014) (the damages calculation “includes compensation for work already performed

and expenses incurred”)). It is true that the proper sum of damages is the amount that would

put Keeneland Hospitality back in the same position it would have been in had

ClubSpecialists performed its duties under the contract. Hogan v. Long, 922 S.W.2d 368, 371

(Ky. 1995). Here, however, Keeneland has already received the benefit of its bargain with

ClubSpecialsts. ClubSpecialists rendered services in its execution of the Phase 2 Agreement,

and Keeneland paid the fair market value of those services at a price to which the parties

agreed in the contract. (DE 83-2 at 5; DE 84-2 at 5). The Court has not ruled otherwise. (DE

94 at 13–14; 20 ⁋ 2 (Counts II, III, and V)). As such, at this time, the Court declines to award

damages of any amount to Keeneland.

   Keeneland has not demonstrated and does not argue for any damages flowing from an

injury to its reputation as a result of the secret payments to O’Shields. See Baptist Physicians



                                               2
Lexington, Inc. v. New Lexington Clinic, P.S.C., 436 S.W.3d 189, 201 (Ky. 2013). Likewise,

Keeneland has not shown and does not argue here that ClubSpecialists’ duties were not

performed or that ClubSpecialists’ expenses were inflated. (DE 97). As such, if there are

damages to be awarded in this case, they will flow from Keeneland’s remaining first

intervening counterclaim, which Keeneland must prove at trial. (DE 94 at 14 (“[A] genuine

dispute as to the material facts exists for Keeneland Hospitality’s first breach of contract

counterclaim.”)). Accordingly,

   IT IS ORDERED that Keeneland Hospitality, LLC’s, motion for summary judgment on

damages, (DE 97), is DENIED.

   Dated November 26, 2018.




                                             3
